Appellant was convicted in the Criminal District Court of Dallas County of embezzlement, and his punishment fixed at two years in the penitentiary. *Page 383 
The record is before us without statement of facts or bills of exception. There is a lengthy motion for a new trial in which complaint is made of many matters alleged to have transpired in the course of the trial and especially during the argument. A part of what purports to be an address to the jury on the part of an attorney prosecuting the case, is made a part of said motion. In the absence of a bill of exceptions complaining of such matters we can not consider them at all. The indictment appearing to be in conformity with law, and no complaint being made of the charge of the court, no error appears, and the judgment of the trial court will be affirmed.
Affirmed.